Citation Nr: 1045092	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-36 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial higher rating prior to April 26, 2006 
for residuals of back injury, to include lumbar spinal stenosis 
with L5-S1 disc narrowing and degenerative changes, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for the Veteran's low back disability.  The Board 
previously denied this issue in a June 2009 decision.  The 
Veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated in April 
2010, the Court remanded the case to the Board for compliance 
with the instructions in a Joint Motion for Remand (JMR).  

The issue of entitlement to an initial higher rating in excess of 
40 percent from April 26, 2006 was also appealed to the Court.  
However, the JMR stated that the Veteran was no longer pursuing 
an appeal with respect to this issue and the Court subsequently 
dismissed it.  

By rating decision in January 2008, the RO granted a total rating 
based on individual unemployability.  By rating decision in 
December 2008, the RO granted service connection for left lower 
extremity radiculopathy associated with the low back disability 
and assigned a separate 20 percent rating.  The Veteran did not 
initiate appeals from those determinations, and the following 
decision is limited to the issue of entitlement to a rating in 
excess of 20 percent prior to April 26, 2006, for the Veteran's 
low back disability. 


FINDING OF FACT

Prior to April 26, 2006, the Veteran's service-connected 
residuals of back injury, to include lumbar spinal stenosis with 
L5-S1 disc narrowing and degenerative changes was manifested by 
severe limitation of motion, but without pronounced symptoms or 
incapacitating episodes of at least six weeks; and there had been 
no medical finding of ankylosis




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 40 
percent, but no higher, for the Veteran's service-connected 
residuals of back injury, to include lumbar spinal stenosis with 
L5-S1 disc narrowing and degenerative changes, have been met, 
effective May 7, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5292 
(prior to September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

Initially, the Board notes that since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which  VCAA 
letters were duly sent in April and July 2003), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It 
appears that the United States Court of Appeals for Veterans 
Claims has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this where 
the veteran was furnished proper VCAA notice with regard to the  
claim of service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  In the April and July 2003 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the underlying claim 
for service connection.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the underlying claim for service connection.  Further, a March 
2006 letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in April 
and July 2003, which was prior to the October 2004 rating 
decision that granted service connection.  Accordingly, the 
requirements the Court set out in Pelegrini have been satisfied.  
Further, although the March 2006 letter was sent after this 
rating decision, the deficiency in the timing of this notice was 
remedied by readjudication of the issue on appeal in the 
statement of the case and subsequent supplemental statements of 
the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

At this point the Board acknowledges the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008) which noted that for an 
increased-compensation claim, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  The Court further indicated, among other things, that if 
the Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement to 
the claimant.  

However, the Board believes that the nature of the present appeal 
is somewhat different from the situation addressed in Vazquez-
Flores because the present appeal involves the issue of a higher 
initial rating, not a claim for an increased rating.  Regardless, 
the U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez-Flores, to the extent the 
Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).   Reviewing the April 2003, July 2003 and March 2006 
correspondences in light of the Federal Circuit's decision, the 
Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-
compliant notice as to his claim.

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes treatment 
records, hearing testimony given in connection with the Veteran's 
service connection claim, private opinions and VA examination 
reports.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

Prior to April 26, 2006, the Veteran was afforded VA examinations 
in March 1999, February 2002 and February 2006.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R.  § 3.159(c)(4).  The examination reports 
obtained contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

The Veteran is seeking an initial higher rating prior to April 
26, 2006 for his service-connected low back disability.  
Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  

The Board notes that during the pendency of the Veteran's appeal 
for service connection, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, 
Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the remaining 
disabilities of the spine, effective September 26, 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  
The amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as other 
symptoms.

When amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet.App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, as each set of amendments discussed above has a 
specified effective date without provision for retroactive 
application, neither set of amendments may be applied prior to 
its effective date.  As of those effective dates, the Board must 
apply whichever version of the rating criteria is more favorable 
to the Veteran.

The Board notes that the RO addressed the amendments in its 
November 2006  statement of the case.  Therefore, the Board may 
also consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. Brown, 4 
Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5292, 
limitation of motion of the lumbar spine warrants a 20 percent 
rating for moderate limitation of motion, and a 40 percent rating 
for severe limitation of motion.  Under Diagnostic Code 5293, a 
20 percent rating is warranted when disability is moderate, with 
recurring attacks.  A 40 percent rating is in order when 
disability is severe, characterized by recurring attacks with 
intermittent relief.  A maximum schedular rating of 60 percent is 
awarded when disability from intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief. 

Under Diagnostic Code 5295 for lumbosacral strain, a 20 percent 
rating is in order with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing position.  
A maximum scheduler rating of 40 percent is awarded when 
disability from lumbosacral strain is severe, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion. 

Under the new version of the rating criteria, the general rating 
formula provides for the disability ratings under Diagnostic 
Codes 5235 to 5243, unless the disability rated under Code 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, for diseases and 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows: a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120
degrees but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height; a 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is warranted 
for forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 percent 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent rating is awarded for 
unfavorable ankylosis of the entire thoracolumbar spine; and a 
100 percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrants a 40 percent evaluation.  A 60 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.

The Veteran filed his current claim for service connection on May 
7, 1997.  Treatment records prior to this date showed that the 
Veteran underwent lumbar spine surgery in July 1993.  Social 
Security Administration (SSA) disability records showed that the 
Veteran filed a claim in 1993 and had been considered disabled 
for SSA purposes due to his low back disability since 1992.  

A July 1998 private opinion from Edward Eyerman, M.D. indicated 
that he has been treating the Veteran for his low back and left 
lower extremity radiculopathy since 1992.  However, he did not 
provide any physical details for rating purposes.  

At a July 1998 Board hearing for the purposes of service 
connection, the Veteran testified that he still had pain every 
day since the surgery.  He used a cane all the time as well as 
wore a back brace at times.  He took pain pills.  He reported 
trouble working because he was unable to do anything physical and 
that he was receiving SSA disability benefits for his low back 
disability.  
  
The Veteran underwent a VA examination in March 1999.  The claims 
file was reviewed.  The Veteran reported "24-hour a day" back 
pain with pain in the area referable to the lumbar spine 
radiating to the left leg.  He stated that his walking ability 
was markedly limited in so far as distance was concerned because 
of back and left leg pain.  The examiner noted that the Veteran 
used a walker, although it was not clear as to whether the need 
for the walker was solely the result of the back injury and back 
complaints, or if it was from a degenerative condition of the 
left knee which necessitated total knee arthroplasty.  The 
Veteran reported that he generally sat at home and that long 
periods of sitting tended to cause low-back ache.  He was not 
involved in any other activities such as distance walking, 
bending, lifting, straining or even driving.  Getting in and out 
of the car required assistance as well as getting dressed and 
undressed, but again, it was not clear if this was a result of 
the back or left knee.  He stated that daily pain was continuous 
and there were no specific periods of flare-up of the back.  

Upon physical examination, there was a flattened lumbar lordosis 
with no lumbar muscle spasm.  Range of motion recorded with a 
goniometer was 30 degrees of lumbar flexion which was accompanied 
by pain at the extreme of 30 degrees.  The Veteran lacked 5 
degrees of extension.  There was 10 degrees right and 10 degrees 
left lateral bend.  There was no tenderness to palpation of the 
lumbar spine.  There were two surgical scars, well-healed, on the 
lumbar spine.  One was 14 centimeters in the midline and a second 
to the left of the midline, vertically oriented, 8 centimeters in 
length over the area of the upper left iliac crest and L5 level.  
A contemporaneous x-ray showed mild osteoporosis, degenerative 
disc disease and post-operative changes at L3-4.  Sensation to 
pin was intact in the right leg, but there was decreased 
hypesthesia over the lateral left calf and foot.  Sensation over 
the anterior  left lower leg was decreased.  The examiner 
diagnosed lumbar spinal stenosis and status-post lumbar 
decompression for herniated disk at L3-4 with lumbar spinal 
fusion.  The examiner continued that the Veteran was disabled as 
a result of his lumbar surgery and the more recently performed 
left knee arthroplasty.  

The Veteran testified at another Board hearing for the purposes 
of service connection in December 1999.  He indicated that he did 
not believe that the March 1999 VA examination was a complete 
examination because his symptoms were more severe than 
documented.  He again testified that he used a cane for his low 
back disability.  

A private medical examination was done by Anthony Margherita, 
M.D. in March 2001.  The Veteran was driven by a friend to the 
examination and he used a cane to ambulate.  The Veteran reported 
that he could perform all basic activities of daily living, but 
limited in driving, shopping, or similar activities.   On 
examination,  there was no evidence of paraspinal guarding or 
spasm on inspection and palpation.  Isolated lumbar flexion was 
found to be 35 degrees with pelvic stabilization, performed in 
the seated position.  The Veteran felt too unsteady with forward 
flexion in the standing position despite stabilizing his pelvis.  
Lumbar extension was measured to be 20 degrees, again assessed in 
the seated position.  Lateral bending was normal and symmetric.  
There was normal lumbopelvic rhythm.  Examination of the 
sacroiliac joints was benign.  The Veteran had substantially 
restricted segmental motion throughout the mid to lower lumbar 
spine.  On neurological examination, the Veteran had decreased to 
absent sensation in the left L5 and S1 dermatomal patterns.  In a 
follow-up May 2002 opinion, Dr. Margherita confirmed that he 
believed that the Veteran's low back disability dated back to the 
original injury in service.  

The Veteran underwent another VA examination in February 2002 by 
the same examiner who conducted the March 1999 examination.  The 
Veteran's claims file was reviewed.  He stated that his back pain 
was constant and present all the time.  He reported that his 
level of activity was minimal and that he did not walk outside of 
his home.  Upon physical examination, although there was no 
scoliosis, there was a decrease of normal lumbar lordosis.  There 
was no muscle spasm.  Flexion was to 40 degrees, and there was a 
lack of 10 degrees of extension.  Right and left lateral bend was 
15 degrees with most motion occurring in the upper lumbar spine.  
Rotation was to 25 degrees right and left, and there was 
complaint of low back pain during all motion.  Tenderness was 
present in the perivertebral muscles.  A contemporaneous x-ray 
showed postoperative changes, reduced disk spaces, and 
degenerative changes, lumbar vertebral bodies.  The examiner 
again diagnosed lumbar spinal stenosis and status post lumbar 
decompression for herniated disc at L3-4 with lumbar spinal 
fusion.

The claims file also includes a February 2002 VA neurological 
evaluation.  Importantly, the Veteran reported no difficulty with 
his bowel or bladder except for constipation and slowness of 
urinary stream, which was attributed to his large prostate.  On 
physical examination, the Veteran's appreciation of vibration was 
markedly diminished in the lower extremities and he denied 
experiencing heat or cold sensation, but his appreciation of 
pinprick and touch were intact.  He displayed no paravertebral 
muscle spasm.  He complained of pain in his back on axial loading 
as well as on simulated movements.  He was unable to extend his 
spine at all and he tilted less than 10 degrees to either right 
or left because of pain and rotated less than 10 degrees to 
either side because of complaints of pain.  He was not encouraged 
to attempt to move further.    

The claims file also includes a July 2005 private opinion from 
Aliya Ali, M.D.  The opinion primarily links the Veteran's left 
knee disability to his service-connected low back disability.  
However, she concluded that the Veteran's records established 
that he clearly had incapacitating episodes of back pain of more 
than six weeks in a given 12 month period, which should entitle 
him to a 60 percent disability rating under VA rating criteria.   

The Veteran underwent another VA examination in February 2006, 
which was done primarily to obtain an opinion concerning the 
Veteran's left knee.  The claims file was reviewed.  The Veteran 
reported that he was on at least two medications for his back 
pain.  He further reported difficulty with prolonged walking.  He 
stated that the background level of pain was 3 to 4 on a 10 scale 
in just standing or sitting; however, with active walking and a 
lot of activity, he had a pain of 10 on a 10 scale, which 
occurred on a daily basis, worse with climbing stairs.  He wore a 
brace on a regular basis and had been treated at various times 
with physical therapy.  Upon physical examination, palpation of 
the spine showed some slight increased tension and tenderness 
over the paraspinal muscles of the lumbar spine.  The Veteran 
ambulated slowly favoring his left leg.  Forward flexion was to 
60 degrees.  There did not appear to be worsening of his 
condition on forward flexion with repetitive use.  The examiner 
diagnosed degenerative joint disease of the lumbar spine and 
offered an opinion that the Veteran's left knee was secondary to 
his low back.

The Veteran underwent another VA examination on April 26, 2006.  
He complained of lumbar spine pain, which was midline with 
radiation to the left lumbar perivertebral area.  He stated that 
pain was constant, but exacerbated by motion. Upon physical 
examination, range of motion was markedly limited.  There was a 
loss of lumbar lordosis.  Forward flexion from the resting 
position was at most 10 degrees and extension was 0 degrees.  
Lateral bending was 5 degrees to either side.  Palpation of the 
lumbar spine revealed diffuse tenderness over the lumbar spine's 
processes and paravertebral muscles.  The muscles were held in 
spasm and the Veteran was not able to relax them.  Radiograph 
examination of the lumbar spine revealed a lumbar spine fusion 
from L3-L4 using pedicle screw instrumentation. Fusion appeared 
to be solid, although the perivertebral fusion mass was somewhat 
difficult to view on imaging.  There was degenerative disc 
disease at other levels, particularly L5-S1, which exhibited 
marked disc narrowing, L4-L5, which also exhibited evidence of 
loss of disc height, and to some extent, L2-L3. There was 
extensive spondylosis with osteophyte formation at L5-S1, L4-L5 
and to some extent, L2- L3.  The examiner diagnosed lumbar 
spondylosis with degenerative disc disease of the lumbar spine, 
and status post L3-L4 fusion with pedicle screw instrumentation.

Based on this examination, in a February 2007 rating decision, 
the RO awarded a 40 percent disability evaluation for the 
Veteran's low back disability from the date of this examination.  

The Board finds that given that the claims file was reviewed by 
the examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, the 
Board finds the examinations to be sufficient for rating 
purposes.  

The Board turns to whether an initial higher rating is warranted 
under the old criteria and new criteria prior to April 26, 2006.  
After reviewing the evidence of record, the Board finds that the 
evidence is essentially in a state of equipoise as to the medical 
conclusions to be drawn.  In such situations, a decision 
favorable to the appellant is mandated by 38 U.S.C.A. § 5107(b).  
Although the February 2006 examination showed flexion to 60 
degrees, the remaining medical evidence during this period showed 
that on range of motion testing, flexion was limited to between 
30 to 40 degrees.  Moreover, just a few months later at the April 
2006 examination, the Veteran's flexion was documented as 10 
degrees.  Importantly, the VA examinations did not address in 
degrees whether there was additional functional impairment per 
DeLuca.  The Board also finds it significant that the March 2001 
private opinion observed that the Veteran had substantially 
restricted segmental motion throughout the mid to lower lumbar 
spine.  Further, the Veteran has credibly reported to additional 
functional impairment in his ability to perform daily activities.  
Accordingly, the Board finds that the Veteran's disability 
picture during this period could be characterized as severe under 
Diagnostic Code 5292.  In sum, when considering additional 
functional impairment under DeLuca, the criteria for a 40 percent 
disability rating more accurately reflects the current level of 
disability prior April 26, 2006.  

Thus, in light of DeLuca and resolving all benefit of the doubt 
in the Veteran's favor, the Board finds that a 40 percent rating 
is warranted for the Veteran's service-connected residuals of 
back injury, to include lumbar spinal stenosis with L5-S1 disc 
narrowing and degenerative changes prior to April 26, 2006.  
Further, after reviewing the record and resolving all reasonable 
doubt in the Veteran's favor, the Board further finds that the 40 
percent rating should be effective during that entire period 
contemplated by this appeal; that is, from May 7, 1997.  See 
Fenderson.   

Nevertheless, the Board also finds that a rating in excess of 40 
percent is not warranted under any other applicable diagnostic 
codes for the low back.  Under the old criteria, 40 percent is 
the maximum disability rating afforded under Diagnostic Codes 
5292 and 5295.  Further, there has been no medical evidence of 
unfavorable ankylosis of the lumbar spine so a 50 percent rating 
is not warranted under old Diagnostic Code 5289 or under the new 
general rating formula.  Moreover, there have been no findings of  
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc, with little intermittent relief.  Although 
there was medical evidence of left lower extremity radiculopathy, 
there was no evidence of muscle spasm on physical examination, 
absent ankle jerk or other neurological findings to warrant a 
maximum 60 percent rating under old Diagnostic Code 5293.  
Importantly, all of the VA examinations during the applicable 
time period as well as the March 2001 private examination all 
found that there was no evidence of muscle spasm on examination.  
Further, there has also been no findings on examination of an 
absent ankle jerk or other neurological abnormalities associated 
with the Veteran's low back disability to warrant a higher rating 
under this code.  

Moreover, the medical evidence of record does not support a 
maximum rating of 60 percent under the new criteria for 
intervertebral disc syndrome.  There is no evidence of record 
demonstrating incapacitating episodes for six weeks over the past 
12 months.  The Board acknowledges Dr. Ali's July 2005 opinion, 
which  indicated that the Veteran suffered from incapacitating 
episodes of six weeks based on her review of the medical 
evidence.  Nevertheless, despite her assertion, there is no 
medical evidence of record documenting physician prescribed bed 
rest to support this statement.  Further, she did not 
specifically identify the evidence to which she was referring.  
Significantly, while the Veteran has asserted severe functional 
limitations due to his low back disability, he has not indicated 
that he was under physician prescribed bed rest for at least six 
weeks over the past 12 months nor has he identified any treatment 
records showing physician prescribed bed rest.   

With respect to neurologic abnormalities pursuant to Note (1) of 
the general rating formula for disease and injuries of the spine, 
there has been no objective finding of neurological abnormalities 
associated with the Veteran's low back disability, with the 
exception of the Veteran's radiculopathy of the left lower 
extremity for which the Veteran has already been awarded service-
connection and assigned a separate 20 percent disability rating.  
There has been no objective finding of any neurological deficit 
in the right lower extremity.  Further, the medical evidence of 
record shows that there have been no objective findings of bowel 
or bladder dysfunction.  Significantly, the Veteran has expressly 
denied any such problems.  Thus, an additional separate rating is 
not warranted for any other neurological symptoms besides left 
lower extremity radiculopathy and the currently assigned 40 
percent disability rating accurately reflects the Veteran's level 
of impairment prior to April 26, 2006. 

Further, the Board has carefully reviewed and considered the 
Veteran's statements regarding the severity of his low back 
disability.  The Board acknowledges that the Veteran, in 
advancing this appeal, believes that the disability on appeal has 
been more severe than the assigned disability rating reflects.  
Medical evidence is generally required to address questions 
requiring medical expertise; lay assertions do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions 
may serve to support a claim by supporting the occurrence of lay-
observable events or the presence of symptoms of disability 
subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, the lay 
testimony has been considered together with the probative medical 
evidence clinically evaluating the severity of the pertinent 
disability symptoms, and it has been determined that the combined 
evidence demonstrated that a 40 percent disability rating was 
warranted.  

In conclusion, after reviewing the overall record, the Board 
finds that a 40 percent rating, but no higher, is warranted for 
the service-connected residuals of back injury, to include lumbar 
spinal stenosis with L5-S1 disc narrowing and degenerative 
changes, effective May 7, 1997.  

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.


ORDER

A 40 percent rating, but no higher, is warranted for the service-
connected residuals of back injury, to include lumbar spinal 
stenosis with L5-S1 disc narrowing and degenerative changes, 
effective May 7, 1997.   To this extent, the appeal is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


